Title: To James Madison from Thomas Jefferson, 3 August 1791
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Philada. Aug. 3. 1791.
Your favours of July 31. & Aug. 1. are recieved, but not that of the 30th. which was trusted to a private hand. Having discovered on Friday evening only that I had not inclosed Coxe’s pamphlet, I sent it off immediately to the post office. However I suppose it did not leave this place till the post of Monday nor get to your hands till Tuesday evening.
Colo. Lee is here still, & gives me hopes of your coming on soon. The President is got well. If he goes to mount Vernon at all it will be about the beginning of October. However I must go a month sooner. One of my carriage horses is dangerously ill, & become in a few days death-poor & broke out full of sores. I fear his situation portends a difficulty. I inclose you the map belonging to my journal, being the one I had in my pocket during the journey. Adieu, my dear Sir. Your’s affectly.
Th: Jefferson
